Citation Nr: 1000193	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  08-14 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss, 
to include as secondary to service-connected migraine 
headaches.


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1992 to March 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

Medical records submitted by the Veteran in February 2008 
raised a claim for service connection for tinnitus, to 
include as secondary to service-connected migraine headaches.  
In addition, in a June 2006 written statement, the Veteran 
raised a claim for medical reimbursement for treatment 
received at Hendrick Hospital in November 2005.  Those claims 
are referred to the RO for appropriate development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

VA regulations provides that disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2009); Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (holding that, pursuant to 38 
U.S.C.A. § 1110 and § 3.310(a), when aggravation of a 
veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation).

The determination of whether a veteran has a current hearing 
loss "disability" is governed by 38 C.F.R. § 3.385 (2009), 
which states that hearing loss will be considered to be a 
disability for VA purposes when the threshold level in any of 
the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  When 
audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a disability within the meaning of 38 C.F.R. § 
3.385 at that time, he or she may nevertheless establish 
service connection for a current hearing disability by 
submitting evidence that the current disability is causally 
related to service.  Hensley v. Brown, 5 Vet. App. 155, 160 
(1993).  The Court in Hensley explained that the threshold 
for normal hearing is from 0 to 20 decibels and that higher 
threshold levels indicate some degree of hearing loss.

According to a report of an audiological evaluation conducted 
during service in February 1992, a threshold of 25 Hertz was 
noted at a frequency of 500 Hertz.  A hearing conservation 
data report dated February 1994 noted a threshold shift at a 
frequency of 1000 Hertz in both ears.  

Post-service treatment records reflect that several medical 
professionals have indicated that the Veteran has central 
auditory dysfunction that may be causally related to his 
migraine headaches.

A treatment record from Dr. Akin, dated in January 2006, 
noted "no evidence of peripheral auditory pathology - 
suspect central auditory dysfunction, perhaps related to 
migraine syndrome."  The physician noted in the treatment 
plan that a specialized test for CAPD was recommended.  

Private treatment records from Texas Tech, dated in November 
2006, reflect that the Veteran was seen for an evaluation of 
central auditory processing.  The evaluation noted the 
following: documented central auditory processing 
difficulties; mild bilateral high frequency peripheral 
hearing loss; and possible brainstem lesion. 

The Veteran had a VA examination in February 2008.  The 
examination report noted that the Veteran's hearing was 
within normal limits.  The examiner stated  that there was 
apparently no peripheral cochlear pathology.  The examiner 
stated that an opinion regarding service connection would be 
speculative.  The examiner recommended an MRI to rule out 
some type of abnormality. 

VA's duty to assist can include a requirement to conduct a 
thorough and contemporaneous examination of the veteran that 
takes into account the records of prior examinations and 
treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991); 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that 
once VA undertakes the effort to provide an examination for a 
service-connection claim, even if not statutorily obligated 
to do so, it must provide an adequate one or, at a minimum, 
notify the claimant why one will not or cannot be provided).

The February 2008 VA examination did not include any 
discussion of the findings that were noted during service.  A 
new VA audiological examination is necessary in order to 
address those findings.

The Board notes that the Veteran has previously claimed 
service connection for hearing loss on a direct basis, as due 
to noise exposure during service.  In Roebuck v. Nicholson, 
20 Vet. App. 307 (2006), the Court noted that although there 
may be multiple theories or means of establishing entitlement 
to a benefit for a disability, if the theories all pertain to 
the same benefit for the same disability, they constitute the 
same claim.  Id. at 313.  Therefore, although the rating 
decision currently on appeal only addressed service 
connection on a secondary basis, the Board may address both 
direct and secondary theories of entitlement.  

Given the foregoing, on remand, the Board finds that the 
Veteran should be afforded VA audiological and neurological 
examinations to determine the etiology of his hearing loss.   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination  to determine the etiology of 
the Veteran's claimed hearing loss.  The 
claims file should be provided for the 
examiner's review in conjunction with the 
examination, and the examination report 
should indicate that such a review was 
conducted.

2.  The physician should determine whether 
the Veteran has a hearing loss disability 
as defined by 38 C.F.R. 
§ 3.385.  The examiner should state 
whether any currently diagnosed hearing 
loss is "at least as likely as not" (50 
percent or greater likelihood) related to 
service.  The examiner should specifically 
address the threshold shifts noted during 
service and the February 1992 audiological 
evaluation.

3.	The Veteran should be scheduled for a 
VA neurological examination.  The claims 
file should be provided for the examiner's 
review in conjunction with the 
examination, and the examination report 
should indicate that such a review was 
conducted.  The examiner should conduct 
any necessary tests to determine whether 
the Veteran has an auditory processing 
disability.  If an auditory processing 
disability is present, the examiner should 
state whether such a disability is at 
least as likely as not (50 percent or 
greater likelihood) proximately caused by, 
or due to service-connected migraine 
headaches.  The examiner should provide a 
detailed rationale, with references to the 
record, for the opinion.  

4.	If the examiner determines that a 
current auditory processing disability is 
not caused by, or due to, migraine 
headaches, the examiner should state 
whether such a disability aggravates the 
Veteran's service-connected migraine 
headaches.

5.  Following the requested development, 
the Veteran's claim should be 
readjudicated based upon all of the 
evidence of record.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided with 
a supplemental statement of the case and 
should have an applicable opportunity to 
respond. The case should then be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

